Per Curiam.
We see no ground for reversing the surrogate’s decree. He has found as a matter of fact that the will was not executed and attested in a legal manner. It is claimed by the appellants that he should have found facts in more detail. Even if this claim were just, it would be no sufficient ground for reversal. Decisions of law are not reversed merely because of a deficiency in the findings of fact; especially if the evidence in the case is sufficient to support the decision. The testimony of one of the subscribing witnesses, Mrs. Messenger, shows that the deceased did not, either directly or indirectly, declare the instrument to be her last will and testament. It also shows that she did not ask that witness to sign the will. There is no reason to question the truth and accuracy of her testimony. So far as the testimony of the other witness tends to contradict that of Mrs. Messenger it is far less to be depended upon. That other witness, from her own testimony, is only about 14; is, or has been, in the employment of persons interested in the will; has little knowledge of the obligation of an oath; only knows that telling a lie would hurt her reputation; contradicts herself in her testimony; and puts into the mouth of the deceased language so formal as to sound quite improbable. Furthermore, this witness declares that Mrs. Messenger signed as a witness before the deceased had subscribed her name, so that upon her own account the execution was defective. Jackson Case, 39 N. Y. 153.
It is suggested by the appellant that- the facts are doubtful, and therefore that the general term should reverse the surrogate, and send the case to a circuit for trial. And the appellant cites Burger v. Burger, 111 N. Y. 523, 19 N. E. Rep. 99, and 21 N. E. Rep. 50. That rule applies when, in the opinion of the general term, the surrogate has admitted a will to probate upon doubtful evi*512dence. But when the surrogate, on conflicting evidence, has decided that the will has not been legally executed, and the general term are of the same opinion with the surrogate on the evidence, there is no reason to order a trial on issues. It is for the proponent to establish by satisfactory evidence that the will has been legally executed. If the proponent fails to do this, probate should not be granted, for the affirmative rests with the proponent; and, if he does not affirmatively establish the validity of the will, then the deceased must be held to have died intestate. Rollwagen v. Rollwagen, 63 N. Y. 517. The decree of the surrogate is affirmed, with costs.